Dewey, J.
It is apparent from the finding of the jury, that the plaintiffs failed to prove that the signature of Thomas Crafts’s name was placed upon these various instruments with his previous authority. The right of the plaintiffs to maintain their verdict rests upon proof of ratification and adoption by Thomas Crafts of the act of signing, or upon the ground of an estoppel to deny the signature thereto, by reason of his acts in reference to the same, when brought to his knowledge.
As to the question of estoppel, and what was necessary to be shown to prove such estoppel, the court adopted the instructions asked for by the defendants, and no objection under that head can now be made the subject of inquiry, unless it be that of the refusal of the court to adopt the ruling asked for as to the sufficiency of all the evidence to warrant a verdict for the plaintiffs, which may be the subject of a distinct consideration.
This leaves us, as the first and most important question, that which arises upon the rulings asked for by the defendants upon the matter of adoption and ratification by Thomas Crafts of the use of his name on these instruments. The case was put to the jury under instructions that the plaintiffs might maintain their action, if they established the fact of an adoption and ratification of the signatures by Thomas Crafts, the judge at the same time giving to the jury full and proper instructions as to what was necessary to be shown to establish such adoption and ratification in the ordinary cases of a signature of a note without a previous authority.
But it is now urged on the part of the defendants, that these signatures were incapable of such adoption or ratification.
As to this objection, it is clear that it cannot be maintained upon the ground of the form of the signatures merely. This form of signature, though not the more usual manner o4' signing *454by an agent, does not prevent the person whose name is placed on the note from being legally holden, upon proof that the signature was previously authorized, or subsequently adopted. Various similar cases will be found, where the party has been charged, where the name of the principal appears upon the note accompanied with no indications of the fact of its having been signed by another hand. It was so in Watkins v. Vince, 2 Stark. R. 368, in Merrifield v. Parritt, 11 Cush. 591, and Brigham v. Peters, 1 Gray, 147. Wherever such signature by the hand of another was duly authorized, and also where a note was thus executed under an honest belief by the party signing the name that he was thus authorized, we apprehend that there can be no doubt that it would be competent, in the case first stated, to maintain an action upon the same, upon proof of the previous authority thus to sign the name, or, in the latter, upon proving that the signature, although at the time unauthorized, was subsequently adopted and ratified by the party whose name appears as promisor. Nor is it necessary to establish a ratification, that there has been any previous agency created. An act wholly unauthorized may be made valid by a subsequent ratification. This may be so, although the actor was an entire stranger as to any business relations. Culver v. Ashley, 19 Pick. 301.
The only question upon this part of the case is, whether a signature, made by an unauthorized person under such circumstances as show that the party placing the name on the note was thereby committing the crime of forgery, can be adopted and ratified by any acts and admissions of the party whose name appears on the note, however full, and intentionally made and designed to signify an adoption of the signature. The defendants insist that it cannot, by such evidence as would in other cases warrant thé jury in finding an adoption; and that nothing short of an estoppel, having the element of actual damage from delay or postponement, occasioned by the acts of the person whose name is borne upon the note, misleading the holder of it, will have this effect. As to the person himself whose name is so signed, it is difficult to perceive any sound reason fa? *455the proposed distinction, as to the effects of ratifying an unau thorized act, in the two supposed cases.
In the first case, the actor has no authority any more than in the last. The contract receives its whole validity from the ratification. It may be ratified, where there was no pretence of agency. In the other case, the individual who presents the note thus signed passes the same as a note signed by the promisor, either by his own proper hand, or written by some one by his authority. It was clearly competent, if duly authorized, thus to sign the note. It is, as it seems to us, equally competent for the party, he knowing all the circumstances as to-the signature and intending to adopt the note, to ratify the same, and thus confirm what was originally an unauthorized and illegal act. We are supposing the case of a party acting with full knowledge of the manner the note was signed, and the want of authority on the part of the actor to sign his name, but who understandingly and unequivocally adopts the signature, and assumes the note as his own. It is difficult to perceive why such adoption should not bind the party whose name is placed on the note as promisor, as effectually as if he had adopted the note when executed by one professing to be authorized, and to act as an agent, as indicated by the form of the signature, but who in fact had no authprity.
It is however urged that public policy forbids sanctioning a ratification of a forged note, as it may have a tendency to stifle a prosecution for the criminal offence. It would seem, however, that this must stand upon the general principles applicable to other contracts, and is only to be defeated where the agreement was upon the understanding that if the signature was adopted the guilty party was not to be prosecuted for the criminal offence.
In the case of Forsyth v. Day, 46 Maine, 176, it was held that there might be a ratification and adoption of a forged note, by the person whose name appears as promisor.
We perceive no valid objections to the ruling of the court, and instructions given to the jury on this point.
The further inquiry is, whether the court properly declined to *456adopt the prayer of the defendants, that the court should rule and instruct the jury that all the facts proved and relied upon by the plaintiffs were not sufficient to amount to an estoppel, or to show such an adoption of the signatures by Thomas Crafts, as will warrant a verdict for the plaintiffs.
The question upon this point is not whether in the opinion of the court, upon the facts proved, and such inferences as they might draw from them, the verdict should have been returned for the defendants, but whether there were not such facts presented in evidence as authorized the submission of the case to the jury, under proper instructions from the court as to the law, and from which facts the jury might infer and find an adoption of the signatures.
This question, though presented by the bill of exceptions, seems hardly raised upon the brief of the defendants.
The judge was, in our opinion, authorized to submit the evidence that had been introduced to the jury, under proper instructions. The evidence was not of that decided character that would exist under a case of an express declaration that the party would adopt the signature; but it had many facts, tending to satisfy the jury that he recognized and adopted the signatures as his own, and assumed the liability of an original promisor. There were shown the relationship of Thomas Crafts to the party who had signed his name ; his knowledge of various similar acts on previous occasions, not disclaimed by him; his silence when the claim was made on him, as the party liable by reason of such signature ; his statement that he knew that the paper was overdue and ought to have been attended to, that it should be arranged or settled, and that he had property enough to pay all the notes, but had not the ready money. The evidence also precluded any mistake of fact on his part, as to the character of the notes, and whether or not it was his personal signature upon them; and it did not therefore present the case of admissions or silence under a mistaken belief that the signatures were genuine. In this respect, a marked difference exists between the present case and that of Hall v. Huse, 10 Mass. 39. In that case, the ground of defence was wholly that of a mistake *457on the part of the defendant as to the real character of the note. He had supposed the note to bear a genuine signature of his, and all his acts of adoption and ratification proceeded upon that false assumption. In the present case, the acts and admissions of the defendant were with full knowledge that the signatures were not in his handwriting.
In addition to the evidence already alluded to, there was evidence of the plaintiffs’ withholding any proceedings to enforce their claims against other parties, after the alleged adoption of the. signatures, and the fact that Martin Crafts left his place of residence for the time, and other circumstances to be considered by the jury, upon the questions submitted to them.
Without expressing any opinion upon the weight of the evidence, so far as the same is presented by the bill of exceptions, it is sufficient on this point to say, that the case was properly submitted to the jury to pass upon.

Defendants' exceptions overruled.

Exceptions were also filed on the part of the plaintiffs to the ruling of the court affecting a portion of their demand. The plaintiffs requested the court to instruct the jury “that the presumption is that a letter, deposited prepaid in the post-office, addressed to a person living and receiving his letters usually at the post-office at which it is addressed, reaches him.”
This request was properly denied, and the instructions actually given were correct. In reference to the duty devolving upon the holder of commercial paper to give notice to indorsers, it has, for the purpose of facilitating the transmission of notices of that character, long been held, that the putting a letter into the post-office is not only good prima facie evidence, but sufficient proof to establish the fact of giving notice. The receipt of such notice is not open to be controlled.
But we do not understand that in other cases, where notice is required by the terms of the contract, or by force of a statute, the putting of a letter into the post-office is presumptive evidence of the fact of the receipt of such notice. It was held not sufficient as to the written notice required by the pauper laws, in *458Groton v. Lancaster, 16 Mass. 110, and such notices were only authorized by subsequent statute provisions. In the cases of notices required to be given under the rules of court, it is deemed necessary to provide specially that depositing the same in the post-office shall be sufficient prima facie. S. J. C. 20th Rule in Eq.
The court properly ruled that there was not any conclusive presumption of law that the notice was received, and left it to the jury to find upon all the facts whether notice was received. The question was not one as to the sufficiency of the notice to charge Thomas Crafts as indorser, but the object of proving the receipt of it was to authorize certain inferences to be drawn from the fact of his silence after the actual perusal of the letter containing the notice, and being thus informed of the existence of certain notes and drafts apparently signed with his name.

Plaintiffs’ exceptions overruled.